DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment filed on 7-13-21 has been entered.  Claim 1 has been amended.  Claim 23 has been added.  Claims 1-5, 7-10, 12-19 and 22-23 are pending.  Claims 1-5, 7-10 and 23 are under consideration.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7-13-21 was filed after the mailing date of the Non-Final Office Action on 4-14-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).  Claim 1 has been amended.  Both of claims 1 and 10 recite “wherein the cardiac arrhythmia comprises ventricular tachycardia”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-10 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for IM (intramyocardial?) injection of human CDC-derived exosomes (CDCEXO) into myocardial infarction (MI) pig model and shows improved systolic function with favorable chamber volumes in CDCEXO pigs relative to controls, strong trend for improved left ventricular ejection fraction in CDCEXO pigs with deterioration in systolic function in control animals, and CDCEXO treated pigs had a significantly higher ejection fraction at endpoint compared to vehicle treated controls, CDC-derived exosomes delivered by IM endocardial injection can diminish the total amount of isolated late potential associated with an isthmus of slow conduction, while reducing the isoelectric interval between late abnormal ventricular activity (ventricular tachycardia), does not reasonably provide enablement for administering human CDC-derived exosomes (CDCEXO) to the subject via various administration routes including focal delivery at a site of isolated late potentials to treat various cardiac arrhythmia such that the pathological symptoms of various cardiac arrhythmia could be ameliorated in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention Applicant’s amendment filed on 7-13-21 necessitates this new ground of rejection. 
While determining whether a specification is enabling, one considered whether the claimed invention provides sufficient guidance to make and use the claimed invention, if not, whether an artisan would have required undue experimentation to make and use the claimed invention and whether working examples have been provided.  When determining whether a specification meets the enablement requirement, some of the factors that need to be analyzed are: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and whether the quantity of any necessary experimentation to make or use the invention based on the content of the disclosure is “undue” (In re Wands, 858 F.2d at 737, 8 USPQ2d 1400, 1404 (Fed. Cir.1988)). 
Furthermore, the USPTO does not have laboratory facilities to test if an invention with function as claimed when working examples are not disclosed in the specification, therefore, enablement issues are raises and discussed based on the state of knowledge pertinent to an art at the time of the invention, therefore skepticism raised in the enablement rejections are those raised in the art by artisans of expertise.
Claims 1-5, 7-10 and 23 are directed to a method of treating a cardiac arrhythmia comprising administering a therapeutically effective amount of a composition comprising extracellular vesicles to a subject afflicted with a cardiac arrhythmia, thereby treating the subject, wherein the extracellular vesicles are obtained from human cardiosphere-derived cells (CDCs) and the extracellular vesicles are exosomes, wherein the cardiac arrhythmia comprises ventricular tachycardia.  Claims 2-3 specify the subject has had a myocardial infarction and has 

Nature of the invention: 
A method of treating a cardiac arrhythmia comprising administering a therapeutically effective amount of a composition comprising exosomes to a subject afflicted with a cardiac arrhythmia.

The state of the prior art: 
The state of the art of delivering an extracellular vesicle derived from various cells of various organisms for treating a cardiac arrhythmia in a subject via various administration routes was unpredictable before the effective filing date of the claimed invention.

The breadth of the claims: 
The claims encompass treating various types of cardiac arrhythmia in a subject by administering to the subject an effective amount of a composition comprising extracellular vesicles that are exosomes obtained from human CDCs via various administration routes in vivo.  

The level of skill in the art: 
The level of skill is high that require a researcher with a PhD degree.

The working examples and guidance provided:  
The specification discloses CDC-derived exosomes was delivered in 2 ml of IMDM, 6-8 injections of 250ul-330ul.  Following exosome administration, a striking decrease in scar formation was observed in CDC-derived exosomes animals compared to control, functional improvements were also observed in diastolic and systolic volume and ejection fraction, and programmed electrical stimulation also revealed that CDC exosome administered animals had reduced induction at endpoint compared to control (Examples 1-2).  A dramatic decrease in late potential was observed in CDC-derived exosomes administered animals as compared to controls.  CDC-derived exosomes delivered by IM endocardial injection can diminish the total amount of isolated late potential associated with an isthmus of slow conduction, while reducing the isoelectric interval between late abnormal ventricular activity and decreasing the incidence of inducible ventricular arrhythmias in a large animal model of chronic MI (Examples 3-4).  Human EXO),  Animals were then followed for 2 weeks where EAM (Electroanatomic Mapping), MRI and PES (Programmed Electrical Stimulation) were repeated prior to sacrifice.  EAM of the substrate by NOGA was performed prior to injection (Examples 6 and 9).  MRI data showed improved systolic function with favorable chamber volumes in CDCEXO pigs relative to controls, and there is a strong trend for improved left ventricular ejection fraction in CDCEXO pigs with deterioration in systolic function in control animals.  CDCEXO treated pigs had a significantly higher ejection fraction at endpoint compared to vehicle treated controls (Example 13).
The specification fails to provide adequate guidance and evidence for how to treat various types of cardiac arrhythmia in a subject by administering to the subject an effective amount of a composition comprising extracellular vesicles that are exosomes obtained from human CDCs via various administration routes in vivo.

The unpredictable nature of the art:
The claims encompass treating various types of cardiac arrhythmia, including 1) bradycardia, or a slow heartbeat, 2) tachycardia, or a fast heartbeat, 3) irregular heartbeat, or a flutter or fibrillation, and 4) early heartbeat, or a premature contraction, in a subject by administering to the subject an effective amount of extracellular vesicles that are exosomes obtained from human CDCs via various administration routes in vivo.  The administration routes 
The specification only discloses IM (intramyocardial?) injection of human CDC-derived exosomes (CDCEXO) into myocardial infarction (MI) pig model and shows improved systolic function with favorable chamber volumes in CDCEXO pigs relative to controls, strong trend for improved left ventricular ejection fraction in CDCEXO pigs with deterioration in systolic function in control animals, and CDCEXO treated pigs had a significantly higher ejection fraction at endpoint compared to vehicle treated controls.  CDC-derived exosomes administered animals have a dramatic decrease in late potential as compared to controls.  CDC-derived exosomes delivered by IM endocardial injection can diminish the total amount of isolated late potential associated with an isthmus of slow conduction, while reducing the isoelectric interval between late abnormal ventricular activity and decreasing the incidence of inducible ventricular arrhythmias in a large animal model of chronic MI.  The specification fails to provide adequate guidance and evidences that administration of exosomes obtained from human cardiosphere-derived cells (CDCs) would be able to treat various types of cardiac arrhythmia in a subject via various administration routes in vivo.
The art of delivering exosomes to treat various cardiac arrhythmia in vivo via various administration routes was unpredictable before the effective filing date of the claimed invention.  There are various barriers before an exosome can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, and gastrointestinal digestive acids, and blood-brain barrier for reaching cells in the brain.  Whether 
It is noted that example 9 of the specification is titled “Electro anatomical mapping and focal exosome delivery”.  However, example 9 only discloses IM injection of vehicle or CDC-derived exosomes.  It is apparent that the scope of “focal delivery at a site of isolated late potential” is much broader than IM injection, however, it is unclear what other administration routes would be considered “focal delivery at a site of isolated late potential” in vivo.  The specification fails to provide adequate guidance and evidence for how to treat various cardiac arrhythmia in a subject by administering the exosomes obtained from human CDCs to the subject via focal delivery at a site of isolated late potentials other than the IM injection.
Wang et al., 2021 (Journal of Controlled Release, Vol. 329, p. 894-906) discussed “challenges in the development and establishment of exosome-based drug delivery systems” (e.g. Title).  Wang pointed out that “although recent studies have demonstrated promising advances with exosome-based drug delivery systems, several challenges severely hinder further development of exosomes for clinical applications” (e.g. Abstract).  Nonspecific biodistribution of exosomes into unintended organs, including liver, spleen, lungs, kidneys and pancreas, is a huge challenge for exosome-based drug delivery applications (e.g. p. 903, right column, 1st full paragraph).  Exosomes are also rapidly cleared from the blood circulation after in vivo administration despite possessing a unique lipid and protein composition…, less than 5% of the injected dose of exosomes remained in the blood circulation 3 h after injection.  The rapid nd full paragraph).  “Most importantly, developing exosomes as drug carrier for “non-conventional” therapeutic applications e.g. transmucosal, conjunctival, ocular, cutaneous, pulmonary delivery, etc. are rarely investigated.  The challenges of developing such drug delivery systems include understanding how exosomes can 1) penetrate physical barriers such as epithelial tight junctions in different tissues and 2) escape clearance by local tissue fluid and enzyme under physiological conditions” (e.g. p. 903, right column, 3rd full paragraph).
Zhao et al., 2020 (Biomedicine and Pharmacotherapy, Vol. 128, 110237, p. 1-9) discusses challenges and problems for exosome-based cancer therapy.  The technology of exosome production and quality control is flawed, the storage and stability of exosome production are also not clearly studied, and the specific functions of exosomes are not fully understood yet, so it is difficult to predict the long-term safety and efficacy of exosomes (e.g. p. 7, left column, 3rd paragraph).
Cheng et al., 2017 (Stem Cells International, Vol. 2017, Article ID 6305295, 10 pages) reports that exosomes are released in almost all types of extracellular fluids, and exosomal content greatly depends on cellular origin.  Exosomes derived from B lymphocytes containing MHCI, MHCII and T cell costimulatory molecules can stimulate T cell proliferation.  Cancer cell-derived exosomes contain gelatinolytic enzymes and other cell adhesion-related molecules to help tumor progression and metastasis (e.g. p. 2, left column, 1st paragraph).  MSC-derived exosomes function largely via the constant transfer of miRNAs and proteins (more than 900 species), resulting in the alteration of a variety of activities in target cells via different pathways st paragraph).  
It appears that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, cell-cell tight junction, and blood-brain barrier (BBB), 2) nonspecific biodistribution of exosomes into unintended organs, including liver, spleen, lungs, kidneys and pancreas, is a huge challenge for exosome-based drug delivery applications, 3) exosomes are rapidly cleared from the blood circulation after in vivo administration despite possessing a unique lipid and protein composition, 4) the technology of exosome production and quality control is flawed, and the storage and stability of exosome production are also not clearly studied, 5) the specific functions of exosomes are not fully understood yet, so it is difficult to predict the long-term safety and efficacy of exosomes, and 6) natural therapeutic potential, and circulation kinetics and biodistribution of exosomes are not well understood.  It was unpredictable before the effective filing date of the claimed invention whether sufficient exosomes can be delivered to the target site in a patient via various administration routes so as to provide therapeutic effect to treat various cardiac arrhythmia in vivo.  
EXO) into myocardial infarction (MI) pig model and shows improved systolic function with favorable chamber volumes in CDCEXO pigs, strong trend for improved left ventricular ejection fraction in CDCEXO pigs and CDCEXO treated pigs had a significantly higher ejection fraction at endpoint compared to vehicle treated controls.  The specification fails provide enabling disclosure for treating various cardiac arrhythmias by administering exosomes obtained from human CDCs to a subject via various administration routes so as to ameliorate various symptoms of those cardiac arrhythmias.  It was unpredictable before the effective filing date of the claimed invention whether the cardiosphere-derived exosomes would be able to treat various cardiac arrhythmia in a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to treat various cardiac arrhythmia in a subject by 

The amount of experimentation necessary:
One skilled in the art before the effective filing date of the claimed invention would require to isolate and characterize exosomes obtained from human CDCs, preparation and purification of the exosomes from human CDCs, trial and error experimentation to determine how to administer the exosomes to a subject via various administration routes including focal delivery at a site of isolated late potentials, trial an error experimentation to determine whether sufficient exosomes have been delivered to the target sites in said subject, trial and error experimentation to identify and determine the pathological symptoms of the subject, and trial and error experimentation to characterize and determine whether the pathological symptoms of various cardiac arrhythmias of the subject have been ameliorated by the administration of the exosomes.
For the reasons set forth above, one skilled in the art before the effective filing date of the claimed invention would have to engage in undue experimentation to practice over the full scope of the invention claimed.  This is particularly true based upon the nature of the claimed invention, the state of the art, the unpredictability found in the art, the teaching and working examples provided, the level of skill which is high, the amount of experimentation required, and the breadth of the claims.

Applicant cites MPEP 2164.01(b) and Federal Circuit court 1998, and argues that the enabling requirement is met if the description enables any mode of making and using the 
Claims 1 has been amended to recite “wherein the cardiac arrhythmia comprises ventricular tachycardia”.  The term “comprises” is an open language, therefore, the claims encompass treating various types of cardiac arrhythmia and not just limited to ventricular tachycardia.  The claims encompass treating various cardiac arrhythmia and different cardiac arrhythmia differ in their pathologies and symptoms, which needs to be considered individually.   Cardiac arrhythmia encompass 1) bradycardia, or a slow heartbeat, 2) tachycardia, or a fast heartbeat, 3) irregular heartbeat, or a flutter or fibrillation, and 4) early heartbeat, or a premature contraction.  There are different pathological symptoms in different cardiac arrhythmias.  Tachycardia has symptoms such as breathlessness and fainting or nearly fainting.  Bradycardia has symptoms such as angina, chest pain, trouble concentrating, confusion, dizziness, tiredness, lightheadedness, palpitation, shortness of breadth, fainting and profuse sweating.  Atrial fibrillation has symptoms such as angina, breathlessness and dizziness.  The specification only disclose IM (intramyocardial?) injection of human CDC-derived exosomes (CDCEXO) into myocardial infarction (MI) pig model and shows improved systolic function with favorable EXO pigs, strong trend for improved left ventricular ejection fraction in CDCEXO pigs and CDCEXO treated pigs had a significantly higher ejection fraction at endpoint compared to vehicle treated controls.  The specification fails provide enabling disclosure for treating various cardiac arrhythmias by administering exosomes obtained from human CDCs to a subject via various administration routes so as to ameliorate various symptoms of those cardiac arrhythmias.  It was unpredictable before the effective filing date of the claimed invention whether the cardiosphere-derived exosomes would be able to treat various cardiac arrhythmia in a subject.  Absent specific guidance, one skilled in the art before the effective filing date of the claimed invention would not know how to treat various cardiac arrhythmia in a subject by administering cardiosphere-derived exosomes to the subject via various administration routes, such as focal delivery at a site of isolated late potentials.
The claims encompass treating various types of cardiac arrhythmia in a subject by administering to the subject an effective amount of a composition comprising extracellular vesicles that are exosomes obtained from human CDCs via various administration routes in vivo.  The administration routes include focal delivery at a site of isolated late potential, oral administration, intravenous administration, intraperitoneal administration, intrathecal administration, intramuscular administration, subcutaneous administration, topical administration, inhalation, intradermal administration, intravitreal injection, and intraventricle administration etc.  The specification fails to provide enabling disclosure of the full scope of the invention claimed.
It is noted that example 9 of the specification is titled “Electro anatomical mapping and focal exosome delivery”.  However, example 9 only discloses IM injection of vehicle or CDC-derived exosomes.  Contrary to Applicant’s argument, it is apparent that the scope of “focal 
It appears that 1) there are various barriers before a cell can reach its target site, for example, layers of dermal cells, blood vessel wall cell membranes, extracellular matrix between cells, gastrointestinal digestive acids, cell-cell tight junction, and blood-brain barrier (BBB), 2) nonspecific biodistribution of exosomes into unintended organs, including liver, spleen, lungs, kidneys and pancreas, is a huge challenge for exosome-based drug delivery applications, 3) exosomes are rapidly cleared from the blood circulation after in vivo administration despite possessing a unique lipid and protein composition, 4) the technology of exosome production and quality control is flawed, and the storage and stability of exosome production are also not clearly studied, 5) the specific functions of exosomes are not fully understood yet, so it is difficult to predict the long-term safety and efficacy of exosomes, and 6) natural therapeutic potential, and circulation kinetics and biodistribution of exosomes are not well understood.  It was unpredictable before the effective filing date of the claimed invention whether sufficient exosomes can be delivered to the target site in a patient via various administration routes, including focal delivery at a site of late potentials, so as to provide therapeutic effect to treat various cardiac arrhythmia in vivo.  

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHIN LIN CHEN whose telephone number is (571)272-0726.  The examiner can normally be reached from 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHIN LIN CHEN/Primary Examiner, Art Unit 1632